Citation Nr: 1414838	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  13-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from September 1958 to August 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the White River Junction, Vermont, Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in September 2013.  A transcript is of record.

The characterization of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has changed during the pendency of this appeal.  Initially, service connection was denied for PTSD in a June 2011 rating decision.  As discussed in more detail below, however, the medical evidence of record indicates that the Veteran's mental health disorder has been also classified as major depressive disorder.  Thus, the Board is expanding his claim to encompass all acquired psychiatric disabilities, of which it has jurisdiction to consider.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider the scope of a Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  During his service, the Veteran did not engage in combat with an enemy. 

2.  The record does not include credible supporting evidence to verify the occurrence of the Veteran's claimed in-service stressors.

3.  Major depressive disorder did not have its onset in, or is otherwise related to, the Veteran's active duty service.

CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and major depressive disorder, was not incurred as a result of the Veteran's active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2010 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In determining whether the duty to assist requires that VA provide a medical examination or obtain a medical opinion with respect to a claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board determines in this decision that the Veteran's stressor statements are lacking in credibility.  In short, the second factor listed above-evidence establishing that an event, injury, or disease occurred in service-is not met.  VA therefore has no duty to provide an examination with regard to the Veteran's claim.

The Veteran was provided an opportunity to set forth his contentions on the claim during the September 2013 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2013 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In order to establish service connection for an acquired psychiatric disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2013).

With regard to the third PTSD criterion, the evidence necessary to establish that the claimed stressor actually occurred varies depending on the type of stressor alleged.  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the Veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to its actual occurrence and no further development or corroborative evidence will be necessary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f)(2) (2013). 

Where the alleged stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).  

The Veteran's DD Form 214 indicates that he served during peace time, and did not engage in combat with the enemy.  As discussed below, the other evidence of record does not demonstrate that the Veteran was involved in any stressor involving fear of hostile military or terrorist activity.  As such, the provisions set forth in section 3.304(f)(2) and (3) are inapplicable here.

Where a determination is made that the claimed stressor is not related to combat or to fear of hostile military or terrorist activity, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other credible evidence which supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96.  

The record reflects a diagnosis of PTSD under DSM-IV.  See September 2011 private progress note.  As such, the first element of § 3.304(f) has been met.

The remaining inquiries pertain to whether there is credible supporting evidence that the claimed in-service stressor event(s) occurred and, if so, whether the PTSD diagnosis is etiologically related to such in-service stressor(s).  

Throughout the appeal period, the Veteran has reported a significant number of stressors, including witnessing a Marine who had been shot in the head by another Marine in Puerto Rico, witnessing a plane crash and resulting explosion that killed several civilians in Okinawa (specifically mentioning that he saw a burned skeleton sitting with a rice bowl and chopsticks in his hand, see November 2010 Statement in Support of Claim; Board Hearing Tr. at 7), responding to a civilian with a severed foot who had been attacked by a barracuda in Puerto Rico, witnessing the leg of a Marine completely severed by a culvert in Puerto Rico, seeing a dead baby in Okinawa (although alternatively reporting that this occurred in Laos/Cambodia/Vietnam, see March 2008 VA psychiatric report), and dragging a dead body from the road and pushing and kicking its entrails out of the way in order to drive a General on that road in Okinawa.  See November 2010 Statement in Support of Claim.  The Veteran has also alleged that he served in Vietnam, Laos, and Cambodia on classified assignments and witnessed several other stressful events, including driving over a land mine and seeing a friend blown in half, performing body counts, and participating in hand-to-hand combat (although on March 2008 VA psychiatric consult, he denied active combat and reported only others in his squad being involved in skirmishes).  Id.  At his Board hearing, the Veteran also reported being asked to kill every animal on his base in Puerto Rico, including puppies and kittens (Board Hearing Tr. at 11) and that he had dental surgery that resulted in significant blood loss and that he stayed in his bunk for 21 days bleeding from his mouth without anyone looking for him or helping him (id. at 25-27).

The Veteran has alleged that he served in combat.  See November 2010 Statement in Support of Claim ("This stressful incident report does not include the many stresses I endured during combat from Sept 1962 to Aug 1963.").  In several outpatient treatment reports, the Veteran reported serving in Vietnam.  See, e.g., October 2000 VA treatment record (noting that he served in the Vietnam War and was "in the first negotiator groups that went to [Vietnam] to set up air strips and such, was in combat, firefights"); December 2001 VA treatment record (reporting that his depression started in 1963 "when [he] returned from Vietnam"); March 2008 VA psychiatric consult report (reporting that he was stationed in Laos/Cambodia/Vietnam for a year to build an airstrip, "near Ho Chi Min city."  He noted that there "is no record of [him] even having been in Vietnam" because his unit was not supposed to be there).  He also reported on several occasions that he served in Cambodia.  See, e.g., June 2006 VA treatment record (reporting that he was in Cambodia from 1961 to 1962, and losing a close friend in a killing that occurred and being a witness to many horrific deaths).  On his initial claim for PTSD, however, the Veteran denied service in the Vietnam War.  On his Form 9, the Veteran also stated that he did not "know where this Vietnam theory started, but [he] never served over there."

The Veteran is competent to report the events that occurred during service.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.159(a)(2) (2013).  The Veteran, however, has not provided enough credible detail to corroborate these alleged stressors.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Throughout the record, the Veteran has presented several stressors which do not have sufficient detail to be corroborated, as the time frame is too broad or the details are not specific.  In this regard, the RO associated with the claims file a June 2011 memorandum of record entitled, "Formal finding - lack of information required to corroborate stressor(s)."  The memorandum noted that in six of the Veteran's claimed stressors (three personal and three military), the date ranges ranged from five months to two years and no casualty names were provided.  These stressors included witnessing a Marine who had been shot in the head by another Marine in Puerto Rico, responding to a civilian with a severed foot who had been attacked by a barracuda in Puerto Rico, seeing the leg of a Marine completely severed by a culvert in Puerto Rico, witnessing a plane crash and resulting explosion that killed several civilians in Okinawa, seeing a dead baby in Okinawa, and dragging a dead body from the road and pushing and kicking its entrails out of the way in order to drive a General on that road in Okinawa.  See November 2010 stressor statement.  The memorandum also noted that the Veteran alleged a non-specific stressor related to his participation in Special Operations, and in January 2011, a letter from VA to the Veteran requested more information on his three military stressors, including a time frame limited to 60 days, and his Special Operations-related stressor.  The Veteran responded later that month, repeating the time frames (five months or more), and did not provide any information about his Special Operations-related stressors.  Without such critical information, any further attempt to obtain evidence corroborating these events would represent an exercise in futility.

In short, the evidence of record does not corroborate the Veteran's account of the various stressors indicated.  Because the Veteran has provided only vague accounts of his alleged stressors, such cannot be independently verified as required by 38 C.F.R. § 3.304(f).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.).  The Veteran has been given ample opportunity to provide such evidence.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

Further, even if the Veteran provided adequate information to attempt to verify his stressors, the Board concludes that the Veteran's credibility is lacking.  Notably, the Veteran contradicts himself on several occasions, including alleging that some stressor events occurred in Okinawa or Puerto Rico, and at other times alleging that they occurred in Laos/Cambodia/Vietnam, and then later denying any involvement in the Vietnam area.  The Veteran even stated on his Form 9 that he did not "know where this Vietnam theory started, but [he] never served over there."  On his own Statement in Support of Claim, the Veteran alleged serving in combat.  See November 2010 Statement in Support of Claim.  Several medical records document statements from the Veteran (many directly quoting the Veteran), that he served in Cambodia, Laos, and Vietnam.  See, e.g., March 2008 VA psychiatric consult (noting that the Veteran was stationed in Cambodia/Laos/Vietnam for a year, and quoting the Veteran stating that although he was in that area to build an airstrip, there was no record of him ever having been in Vietnam).  See also July 2010 VA treatment record ("Veteran admits to ruminating about Vietnam"); December 2001 VA treatment record (noting that the Veteran's presenting problem started in 1963 when he returned from Vietnam); December 2000 VA treatment record (Veteran claiming he served in the Vietnam War from 1958 to 1963, reported that he was the first negotiator groups that went to Vietnam to set up air strips and was in combat (fire fights)).  Similarly, the Veteran also stated that he participated in hand-to-hand combat, see November 2010 Statement in Support of Claim, yet on March 2008 VA psychiatric consult, he denied active combat and reported only others in his squad being involved in skirmishes. 

The Board also notes that the first mention of some stressors came about at the Veteran's Board hearing.  Such incidents are not mentioned in the Veteran's psychiatric treatment records, his various stressor statements, or anywhere else in the claims file.  Further, one incident of being left for 21 days in the barracks to bleed from his mouth after the removal of his wisdom teeth, is inconsistent with the medical evidence of record.  In this regard, the Veteran's service treatment records do not document any significant dental problems after the extraction of tooth number 32 in April 1963.  The Veteran was actually treated three weeks after his wisdom tooth extraction, for unrelated issues (caries on several front teeth).  See Dental Health Record, box no. 17 (services rendered).  There is no documentation of any residuals from the extraction of tooth number 32, as would be expected if the Veteran bled from his mouth for 21 days without treatment and suffered an infection, as he claimed at his hearing.  Board Hearing Tr. at 25-27.  See AZ v. Shinseki, No.2012-7046, 2013 WL 5420978 (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Given the recent vintage of the Veteran's report of these incidents and the complete lack of detail and consistency in the Veteran's presentation overall, the Board finds the Veteran's report of the events outlined above to be lacking credibility.

Accordingly, element (2) of 38 C.F.R. § 3.304(f) has not been met, and the Veteran's PTSD claim fails on that basis.

B. Depression

Though not directly, in treatment documents, the Veteran has implied that his diagnosis of major depressive disorder is due to his military service.  See August 2011 VA treatment record with a diagnosis of major depressive disorder; Veteran noting that his symptoms of nightmares were service related. 

The record reflects a diagnosis of major depressive disorder.  See, e.g., October 2010 VA treatment record.  As such, the first Hickson element has been met.

The remaining inquiries pertain to whether there is medical or credible lay evidence of in-service incurrence or aggravation of a disease or injury and medical evidence of a nexus between the claimed in-service disease or injury and the current diagnosis of major depressive disorder.  

Regarding the second Hickson element, service treatment records are silent for any complaints of symptoms or diagnoses of depressive disorder.  On August 1963 separation examination, psychiatric functioning was marked as normal.  The earliest record of a diagnosis of depressive disorder is a VA treatment record dated in October 2000, noting that the Veteran reported significant problems with depression over the past four to five years since his quadruple by-pass surgery.  The Veteran's wife also submitted a statement, noting that the Veteran was suicidal in 1994, which would approximately correspond with timeframe of the onset of his symptoms as documented in the VA treatment record.

The post-service evidence does not reflect any indication of depressive disorder for over 30 years after active military service.  The Board notes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, as previously discussed, the Board has determined that the events described in service and alleged by the Veteran as the cause of his psychiatric disorders, to be lacking sufficient detail and credibility.  As such, the Board does not afford probative weight to the Veteran's statements regarding the occurrence of in-service events related to his major depressive disorder.

Due to the lack of symptomatology in service, the lack of detail and credibility regarding in-service events, and the Veteran and his wife's statements that he did not experience depression until approximately 1994, the Board finds that the second Hickson element has not been met, and the Veteran's claim for major depressive disorder fails on that basis.






ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, is denied.



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


